shall file a habeas corpus petition as a new action separate and distinct
                  from any original proceeding in which a conviction has been had); Daniels
                  v. State, 100 Nev. 579, 580, 688 P.2d 315, 316 (1984) (recognizing that a
                  post-conviction proceeding is separate from the direct appeal), overruled
                  on other grounds by Varwig v. State, 104 Nev. 40, 752 P.2d 760 (1988);
                  Groesbeck v. Warden, 100 Nev. 259, 260, 679 P.2d 1268, 1268-69 (1984)
                  (recognizing that a post-conviction habeas corpus petition is a petition
                  seeking collateral review).' Further, the direct appeal had been resolved
                  and the remittitur had issued, returning jurisdiction to the district court,
                  when appellant filed her petition on August 20, 2013. See Dennis v. State,
                  Docket No. 61800 (Order of Affirmance, April 9, 2013) (remittitur issued
                  May 8, 2013). Accordingly, we
                                ORDER the judgment of the district court REVERSED AND
                  REMAND this matter to the district court for proceedings consistent with
                  this order.



                                                                    tx124.;          J.
                                                     Hardesty



                                                      Parraguirre


                                                        0124,
                                                      Cherry
                                                                                     J.



                        1-We  note that the district court could take the matter off calendar
                  pending resolution of the direct appeal. This solution would preserve the
                  timeliness of the petition.

SUPREME COURT
        OF
     NEVADA
                                                        2
(0) 1947A     •
                cc: Hon. David A. Hardy, District Judge
                     Antwanette Denise Dennis
                     Attorney General/Carson City
                     Washoe County District Attorney
                     Washoe District Court Clerk




SUPREME COURT
        OF
     NEVADA
                                                  3
(0) 1947A